UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jennifer L. Butler Secretary JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Registrant’s telephone number, including area code: (202) 842-5665 Date of fiscal year end:June 30, 2010 Date of reporting period: December 31, Item 1. Reports to Stockholders Semi-Annual Report dated December 31, 2009 Semi-Annual Report JPMorgan Value Opportunities Fund Sixth months ended December 31, 2009 (Unaudited) CONTENTS President’s Letter . 1 Investment Adviser’s Report 2 Schedule of Portfolio Investments 4 Financial Statements 7 Financial Highlights 12 Notes to Financial Statements 14 Schedule of Shareholder Expenses 18 Directors 19 Investments in the Fund are not bank deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money if you sell when the Fund’s share price is lower than when you invested. Past performance is no guarantee of future performance. The general market views expressed in this report are opinions based on current market conditions and are subject to change without notice. These views are not intended to predict the future performance of the Fund or the securities markets. References to specific securities and their issuers are for illustrative purposes only and are not intended to be, and should not be interpreted as, recommendations to purchase or sell such securities. Such views are not meant as investment advice and may not be relied on as an indication of trading intent on behalf of the Fund. Please note that current performance may be higher or lower than the performance data shown in this report. Certain Fund fees are currently being waived. Removal of the waivers would reduce returns. Investors should carefully read the Fund prospectus, which includes information on the Fund’s investment objective and risks as well as charges and expenses along with other information. Investors should review the information in the prospectus carefully before investing. For up to date month-end performance information, or to receive a Fund prospectus, please call 1-800-480-4111. Please read it carefully before investing. JPMorgan Value Opportunities Fund PRESIDENT’S LETTER February 9, 2010 (Unaudited) Dear Fellow Shareholders: For the six months ended December 31, 2009, JPMorgan Value Opportunities Fund (Class A shares) returned 23.5% with all distributions reinvested. On December 22, the Fund paid an income dividend of 16.183 cents per share (Class A shares). The Fund did not make a capital gain distribution during the calendar year. For both the six-month period ended December 31, 2009, and the calendar year 2009, the Fund outperformed the Standard& Poor’s 500 Index, as well as its benchmark index, the Russell 1000 Value Index. The Fund’s six month return of 23.5% beat the S&P 500 which was up 22.6% and the Russell 1000, which was up 23.2%. For the year, as a whole, the Fund also outpaced both indexes; the Fund was up 31.7% while the S&P 500 was up 26.5% and the Russell was up 19.7%. The 2008 financial crisis caused a very large and very precipitous drop in the U.S. and global stock markets, reaching a low point in March 2009. Many investors sold stocks indiscriminately either because of a need for cash or to seek the safety of U.S. -treasury securities or other relatively safe investments. The federal government’s vigorous response to the near collapse of the financial system contributed significantly to restoring confidence and returning the financial system closer to normal functioning. Lending, guarantee and asset purchase programs, as well as a near zero federal funds interest rate, have helped restore the financial system, a predicate for improvement in the nation’s economy. The U.S. stock market and global stock markets have rallied strongly from the March low. While economic growth is returning, we believe the economy will improve slowly. The nation’s gross domestic product (GDP) fell for four straight quarters from June 2008 through June 2009, as both business and individuals reduced spending. In the third quarter of 2009, GDP rose by 2.2%. GDP is estimated to have grown by 4.8% in the fourth quarter. Business and consumer spending have both picked up in the second half of the year. Existing home sales have been increasing and home prices appear to be stabilizing in many areas of the country. New unemployment claims are falling, but unemployment remains at a high 9.7%.
